Exhibit 10.1 PREFERRED STOCK SUBSCRIPTION AND SUPPORT AGREEMENT THIS PREFERRED STOCK SUBSCRIPTION AND SUPPORT AGREEMENT (as may be amended or modified from time to time in accordance with the terms hereof, this “ Agreement ”) is entered into on September 11, 2015, by and among LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (the “ Company ”), Pegasus Partners IV, L.P. (“ Pegasus Fund IV ”) and the person(s) (the “ Purchasers ”) listed on the Schedule of Purchasers attached hereto as Exhibit A (the “ Schedule of Purchasers ”). WHEREAS , on September 11, 2013, the Company authorized a series of preferred shares designated the “Series J Convertible Preferred Stock” (“ Series J Preferred Shares ”), which are convertible into shares of common stock, $0.001 par value per share, of the Company (“ Common Stock ”); WHEREAS , the terms and conditions of the Series J Preferred Shares are governed in accordance with the Amended and Restated Series J Certificate of Designation attached hereto as Exhibit B (the “ Series J Certificate of Designation ”); WHEREAS , the Company desires to sell to each Purchaser, and each Purchaser desires to buy from the Company, the number of units of the Company’s securities (the “ Series J Securities ”) set forth opposite such Purchaser’s name on the Schedule of Purchasers at a purchase price of $1,000 per Series J Security. Each Series J Security shall consist of (i)one Series J Preferred Share and (ii)a warrant to purchase 2,650 shares of Common Stock (the “ Series J Warrants ”) on the terms set forth in the form of warrant attached hereto as Exhibit C ; WHEREAS , the Company is authorized to sell: (i)15,000 SeriesJ Securities in a series of transactions commencing September 11, 2015 and ending on the earlier of (A)the sale of 15,000 Series J Securities to purchasers designated by the Chief Executive Officer, Chief Financial Officer or Secretary of the Company or (B)March 31, 2016 and (ii)such number of additional SeriesJ Securities as are purchased pursuant to Section14 of each of the SeriesH Certificate of Designation, the SeriesI Certificate of Designation and the SeriesJ Certificate of Designation as a result of the sale of the SeriesJ Securities to be issued as described in clause (i) above (such issuances described in clause (i) and (ii) above being collectively referred to as the “ SeriesJ Securities Offering ”); WHEREAS , the Company is, together with several of its Affiliates, equity holders and other Persons, a defendant in securities litigation brought by Geveran Investments Limited, and on August 28, 2014, an Order Granting Plaintiff’s Motion for Partial Summary Judgment Under its First Cause of Action for Violation of the Florida Securities and Investment Protection Act (the “ August 28 Order ”) was granted by the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida; WHEREAS , the Company desires to post an appeal bond in support of its appeal of the August 28 Order immediately upon entry thereof, and Pegasus Fund IV has agreed to assist the Company in securing an appeal bond in the amount of up to $25,000,000 (the “ Appeal Bond ”) on the terms set forth in the General Indemnity Agreement and related side letter attached hereto as Exhibit D (the “ Appeal Bond Agreements ”); WHEREAS , in consideration of Pegasus Fund IV’s entry into the Appeal Bond Agreements and as security for the potential payments to be made to the issuer of the Appeal Bond for draws upon the Appeal Bond, subject to the conditions set forth in this Agreement, the Company desires to issue Pegasus Fund IV units of the Company’s securities (the “ Series K Securities ”), with each such Series K Security consisting of (i)one share of a newly designated series of preferred stock designated the “Series K Preferred Stock” (a “ Series K Preferred Share ”), the terms and conditions of which shall be governed in accordance with the Series K Certificate of Designation attached hereto as Exhibit E (the “ Series K Certificate of Designation ”), and (ii)a warrant to purchase 735 shares of Common Stock (the “ Series K Warrants ”) on the terms set forth in the form of warrant attached hereto as Exhibit F ; and WHEREAS , certain capitalized terms as used herein shall have the meaning set forth in Section 6 (a) hereof. NOW , THEREFORE , in consideration of the mutual agreements herein contained, the parties hereto hereby agree as follows: 1.
